Citation Nr: 0014504	
Decision Date: 06/02/00    Archive Date: 06/09/00

DOCKET NO.  94-39 879	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana

THE ISSUES

1.  Entitlement to service connection for an acquired 
psychiatric disorder. 

2.  Entitlement to service connection for disability of 
multiple joints, claimed as secondary to service-connected 
pulmonary sarcoidosis. 

3.  Entitlement to an increased rating for synovitis of the 
right knee, to include residuals of a synovectomy, currently 
evaluated as 10 percent disabling. 

4.  Entitlement to an increased rating for synovitis of the 
left knee, currently evaluated as 10 percent disabling. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Fussell, Counsel


INTRODUCTION

The veteran had active service from October 1976 to November 
1982. 

This matter comes before the Board of Veterans' Appeals 
(Board) from rating actions of the Department of Veterans 
Affairs (VA) Regional Office (RO) in New Orleans, Louisiana. 

In April 1998 the Board denied an increased rating for 
excoriated acne, prurigo nodularis, and post inflammatory 
hyperpigmentation of the face and remanded the remaining 
issues, which are listed on the title page.  The procedural 
history of the case was set forth in that decision and will 
not be repeated.  

Following the April 1998 Board remand, no appeal was taken 
from a February 1999 rating action which denied a temporary 
total rating based on need for hospitalization at a private 
medical facility in May and June 1998, during which a lipoma 
was excised from the veteran's left arm and a ganglion cyst 
was excised from her right wrist (since service connection 
was not in effect for those disorders).  The February 1999 
rating action also denied a temporary total rating based on 
need for convalescence following that hospitalization.  Also, 
because the veteran consented in November 1999, a December 
1999 rating action determined that the veteran was 
incompetent for the purpose of handling disbursement of VA 
funds.  

The issue of service connection for disability of multiple 
joints, claimed as secondary to service-connected pulmonary 
sarcoidosis, will be addressed in the REMAND section of this 
decision.  


FINDINGS OF FACTS

1.  An acquired psychiatric disorder is not shown.  

2.  Following a right anterior synovectomy due to synovitis 
the veteran has had significant intra-joint pathology of the 
right knee and a loss of one-third of normal range of motion, 
together with complaints of pain. 

3.  The veteran has slight instability of the right knee.  

4.  The veteran has intra-joint pathology due to synovitis of 
the left knee and a loss of one-third of normal range of 
motion, together with complaints of pain but no clinically 
documented instability of the left knee.  


CONCLUSIONS OF LAW

1.  An acquired psychiatric disorder, to include a psychosis, 
was not incurred in or aggravated by active service, nor did a 
psychosis manifest to a compensable degree within one year 
after service discharge, and is not proximately due to or the 
result of service-connected disability, or medication 
therefor, nor aggravated thereby.  38 U.S.C.A. §§ 1110, 1112, 
1113, 1131, 1137 (West 1991); 38 C.F.R. §§ 3.303(c), 3.307, 
3.309, 3.310(a) (1999); and Allen v. Brown, 7 Vet. App. 439, 
448 (1995) (en banc).

2.  A rating of 20 for synovitis of the right knee, to 
include residuals of a synovectomy, is warranted.  
38 U.S.C.A. §§ 1155, 5107(a) (West 1991); 38 C.F.R. 
§§ 3.321(b)(1), 4.2, 4.7, 4.10, 4.14, 4.21, 4.40, 4.41, 4.45, 
4.59, Diagnostic Codes 5020-5003 (1999).  

3.  A separate 10 percent rating is warranted for instability 
of the right knee.  38 U.S.C.A. §§ 1155, 5107(a) (West 1991); 
38 C.F.R. §§ 3.321(b)(1), 4.2, 4.7, 4.10, 4.14, 4.21, 
Diagnostic Codes 5257 (1999).  

4.  The schedular criteria for a rating in excess of 10 
percent for synovitis of the left knee have not been met.  
38 U.S.C.A. §§ 1155, 5107(a) (West 1991); 38 C.F.R. 
§§ 3.321(b)(1), 4.2, 4.7, 4.10, 4.14, 4.21, 4.40, 4.41, 4.45, 
4.59, Diagnostic Code 5020-5003 (1999).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The claim for service connection for an acquired psychiatric 
disorder is plausible and thus "well grounded" within the 
meaning of 38 U.S.C.A. § 5107(a) (West 1991).  When there is 
alleged increase in disability, an increased rating claim is 
well grounded.  Proscelle v. Derwinski, 2 Vet. App. 629 
(1992) and Littke v. Derwinski, 1 Vet. App. 90 (1990).  38 
U.S.C.A. § 5107(a) (West 1991) mandates a duty to assist in 
developing all pertinent evidence when well grounded claims 
are presented.  This duty was fulfilled when the RO took the 
appropriate steps to comply with the April 1998 remand of 
the Board.  As to the claims addressed herein on the merits, 
no further evidentiary or procedural development has been 
requested nor is any need for such development apparent to 
the Board.  The Board finds the procedural development is 
complete, the duty to assist has been complied with, and the 
evidentiary record is sufficient in scope and in depth for a 
fair and impartial decision.  

Background

The report of the examination for service entrance is not on 
file.  The inservice clinical notation in March 1977 reflects 
that the veteran underwent a drug evaluation because of 
questionably strange behavior.  She was obviously depressed 
but her mental status was normal and on questioning stated 
that she was depressed about being away from home and a lack 
of friends at her new duty station overseas.  No treatment 
was recommended.  

In June 1977 when the veteran complained of a problem with 
her right ear, it was noted that she was nervous.  The 
assessment was trapezius muscle tension.  

There is a January 1980 notation of a personality disorder, 
mixed type.  She was given psychiatric clearance for security 
clearance grounds in May and again in August 1980.  

A psychiatric evaluation in September 1982 at the time of a 
Medical Board evaluation, in conjunction with the veteran's 
ultimate discharge from service due to pulmonary sarcoidosis, 
was normal.  

On VA examination in September 1988 the veteran complained of 
occasional depression.  

Treatment records of 1989 and 1990 of William Pusateri, M.D., 
reflect that in August 1989 the veteran continued to have 
pain, swelling, and buckling of her right knee but aspiration 
of that knee yielded no synovial fluid and the knee was 
injected with medication.  In March 1990 the physician 
suspected that she had sacrocoisynovitis in her knees because 
they were always puffy but fluid could never be aspirated 
from her knees.  Also in March 1990 it was reported that in 
February 1990 she had stated that she was being harassed at 
work.  The veteran was very depressed and was crying and the 
possibility of a psychological evaluation was discussed with 
her.  In June 1990 she reported having problems climbing 
stairs.  She cried uncontrollably and stated that she was 
extremely depressed because of the condition of her knee.  
She was referred to Paul W. Kantack, M.D., a psychiatrist.  
The records of Dr. Pusateri reflect that repeated 
examinations disclosed no instability of her knees.  

On file are statements and reports from May to September 1990 
from Dr. Kantack, a psychiatrist.  In May 1990 the veteran's 
chief complaint was of increasing depression since a May 1989 
right knee injury, when her knee gave-way.  She denied having 
been sexually abused when growing up.  She had been 
temporarily depressed in 1988 after her father's death and at 
that time had taken medication for depression.  She also 
reported having had increasing depression since last October 
or November and having been harassed, although not sexually, 
at work.  In a June 11, 1990 statement it was reported that 
the veteran had had to be hospitalized for depression and 
homicidal/suicidal ideation associated with depression.  Her 
admitting psychiatric diagnoses were major depressive 
disorder, single episode, pre-psychotic; psychological 
factors affecting physical condition and "vice versa"; and 
occupational problems, all of which were related to her May 
1989 on-the-job accident.  There was also a psychiatric 
diagnosis of an introverted (avoidant) personality disorder 
with schizoid traits but a paranoid component was to be ruled 
out.  

In a July 1990 progress note, Dr. Kantack reported that the 
veteran heard voices in the background as static.  In August 
1990 she somatized about aches in her knees.  On August 13, 
1990 it was noted that reinstitution of medication at an 
appropriate dose has resulted in a decrease in confusion, 
static, and voices.  On August 25, 1990 it was reported that 
the diagnosis continued to be solid for a schizoaffective 
disorder.  On August 28, 1990 she spoke of inservice 
experiences in Nuremberg, Germany (which were not described).  
A September 5, 1990 report indicates that there was pending 
litigation concerning her on-the-job workmen's compensation 
and harassment claims.  There had been no return of the 
voices but she still seemed fixated and/or drifted back to 
angry obsessions regarding how her employer had treated her.  
A September 14, 1990 report indicates that she had partial 
recollection of a traumatic event in her childhood which may 
have been sexual in nature.  

On VA pulmonary and rheumatology examination in December 1990 
the veteran had moderate swelling and tenderness of the each 
knee as well as depression in the superior and inferior areas 
of the patellae, mild on the left and moderate on the right 
knee.  Extension of each knee was to 6 degrees and flexion 
was to 45 degrees in the right knee and to 65 degrees in the 
left knee.  The diagnoses included synovitis of the knees, 
due to service-connected sarcoidosis.  X-rays of the knees 
revealed bilateral suprapatellar effusions without evidence 
of bony abnormality.  

On VA psychiatric examination in 1991 the veteran related 
that she had first been asked to see a psychiatrist during 
service while in Germany.  She had begun having active 
psychiatric symptoms in November 1989 in the form of auditory 
and visual hallucinations.  After a mental status examination 
the diagnoses were paranoid schizophrenia and a recurrent 
major depressive disorder.  

A report of a private magnetic resonance imaging (MRI) study 
in February 1992 noted that the veteran continued to have 
intermittent right knee pain and swelling which had been 
treated intermittently with Prednisone.  The impressions were 
that there was evidence of hypervascularity about the right 
knee associated with punctuate areas which might represent 
multiple local sarcoid granuloma, and menisceal changes.  
Some unusual findings as to the ligaments of the right knee 
were noted but a definite defect was not observed.  

At an RO hearing in June 1992 it was stated that service 
connection was claimed for depression and dysthymia as 
secondary to chronic pain syndrome associated with or a 
residual of service connected sarcoidosis (page 1 of that 
transcript).  In addition to constant pain, she had swelling, 
and giving way of her knees, particularly when walking up and 
down stairs (page 2).  She had been given bilateral leg 
braces (page 3).  Her depression had come on gradually, in 
about May 1989, when she began having pain every day (page 
4).  

On VA orthopedic examination in April 1993 the veteran's 
complaints included swelling of her knees.  She took 
Prednisone daily.  There had been no subluxation of her 
knees.  The diagnosis was rheumatoid arthritis.  

In August 1993, the RO received additional private clinical 
records dated in 1989 to 1992 from the Bone and Joint Clinic, 
which reflect treatment for multiple joint complaints, 
including swelling of the right knee.  

Also received in August 1993 were records dated from 1991 to 
1993 from Wilson-Sanders, Inc., a professional medical 
corporation.  The records reflect treatment of the veteran 
for multiple joint complaints, and particularly for right 
knee pain and swelling.  In a June 1992 statement by Reginald 
D. Sanders, M.D., it was reported that the veteran complained 
of bilateral knee pain and weakness.  The knees gave way very 
easily and at times became swollen.  On examination there was 
bilateral synovial thickening and the physician was 
particularly struck by how much knee instability and 
quadriceps weakness was found.  It was indicated that she 
appeared to have some degenerative changes in the knees which 
might be a result of a prior injury.  

Information from the veteran's employer in August 1993 
indicates that she was still employed as a letter carrier 
with the U.S. Postal Service and had been since 1986.  

Private clinical records from Joellen Smith Medical Center 
show that in August 1993, the veteran underwent an anterior 
synovectomy of the right knee.  

The veteran received right knee physical therapy in August 
1993 at the Kimberly Quality Care clinic.  

Records of 1993 to 1995 from Dr. Pusateri reflect continued 
treatment for disability of the joints, including the right 
knee.  

In May 1994 the veteran underwent closed manipulation of the 
right knee under general anesthesia with injection of Depo-
Medrol due to continued pain and swelling since the anterior 
synovectomy in August 1993.  

Records of the Rehabilitation Institute of New Orleans 
reflects that the veteran underwent physical therapy in June 
1994 consisting of range of motion and strengthening 
exercises of both lower extremities, with an emphasis on the 
right lower extremity.  

VA systemic examination in September 1994 noted unspecified 
bilateral knee deformities.  

At a March 1995 RO hearing the veteran testified in support 
of her claim for disability of multiple joints.  The veteran 
noted that she was taking high dosage of Prednisone on a 
daily basis and had been diagnosed with Rheumatoid arthritis.  

On VA joint examination in April 1995 the veteran reported 
that her knees had begun giving way in 1989.  She complained 
of right knee pain, mainly medially and laterally, and stated 
that she now had a lot of trouble with her right knee.  On 
examination range of motion of the knees was from 0 degrees 
of extension to 90 degrees of flexion with a great deal of 
pain, especially in the right knee.  There was some swelling 
of both knees but no ligamentous laxity.  The knees were very 
tender and there was tenderness in and under the patellar 
areas.  Lachman's and McMurray's tests were negative.  She 
ambulated in a stooped position with a cane and with a 
visible limp and with both knees were flexed.  An X-ray 
report indicated that the left knee was normal but the 
physical examination report indicated that X-rays revealed 
what seemed to be aseptic necrosis of both knees.  The 
pertinent diagnoses were degenerative joint disease (DJD) of 
both knees.  

Records of the Meadowcrest Hospital reflect that the veteran 
had a total left hip arthroplasty in December 1996.  

On VA joint examination in June 1998 it was noted that the 
veteran had been treated very aggressively with large doses 
of steroids for sarcoidosis and had begun developing 
significant hip and knee pain in 1989, which had 
progressively involved other joints.  The pain was initially 
episodic and aggravated by use, such as walking, but 
decreased with rest.  She had had a left hip replacement and 
used a cane when walking.  She complained of fatigue and 
being unable to work.  A physical examination was attempted 
but she was in excruciating pain, involving the shoulders, 
upper arms, elbows, and hands.  She was unable to submit to a 
physical examination of the hips, legs, knees, lower legs or 
feet.  It was noted that high levels of steroids were 
commonly associated with avascular necrosis of many joints, 
including the knees.  Long term steroid use was also 
associated with the diffuse myalgia observed on examination.  
An MRI of multiple joints was recommended.  

A VA bone scan in June 1998 revealed mildly increased 
activity within both knees but no evidence to suggest changes 
of avascular necrosis.  MRIs of the knees were conducted in 
July 1998 which yielded findings indicative of, in the right 
knee, a lateral menisceal tear, mild menisceal degeneration, 
and minimal reduction of medial joint space and cartilage 
compartment.  The findings also indicated that in the left 
knee there was lateral joint space narrowing and a menisceal 
tear with mild menisceal degeneration.  There was a mild to 
moderate amount of joint space fluid in each knee.  Some of 
the findings as to the right knee were indicative of a 
partial posterior cruciate ligament tear.  

On VA psychiatric examination in July 1998 by a board of two 
psychiatrists it was noted that the veteran reported having 
first been treated for depression during service as an 
outpatient and that around 1989 she began having active 
psychiatric symptoms which included auditory and visual 
hallucinations, depression, and difficulty sleeping.  She 
reported that she had been depressed more frequently since 
she began taking Prednisone.  After a mental status 
examination the diagnoses were a schizoaffective disorder, 
depressed type; and a personality disorder, not otherwise 
specified, with schizoid, paranoid, histrionic, and avoidant 
traits.  

With respect to the questions posed in the 1998 Board remand, 
the board of psychiatrists stated that the veteran had a 
schizoaffective disorder, depressed type, and personality 
disorder, not otherwise specified.  With respect to whether 
she had an acquired psychiatric disorder, the response was in 
the negative.  The remainder of the questions posed in the 
remand had to do the presumed presence of an acquired 
psychiatric disorders which, as noted, was not felt to exist.  
It was noted that the intensity of emotional impairment or 
severity of depression could be effected by Prednisone but it 
was not felt that this was a separate acquired psychiatric 
disorder.  A lack of full treatment records of Dr. Kantack 
and Dr. Curry as well as all psychiatric hospitalizations was 
noted.  It was also noted that one of the examining VA 
psychiatrists had seen the veteran in 1991 and at that time 
had thought that the veteran had paranoid schizophrenia and a 
major depressive disorder but, on the current examination, it 
became clear that this was not the case.  It was felt that 
the veteran did have major depression, and a recurrence of 
such, but it was part of her schizoaffective disorder.  

Law and Regulations

Service connection is warranted for disability due to disease 
or injury incurred in or aggravated by active service.  38 
U.S.C.A. § 1131.  Positive medical evidence of nexus between 
current disability and service may be rebutted by medical 
evidence demonstrating the significance of a lack of 
continuity of symptomatology.  Rose v. West, 11 Vet. 
App. 169, 171-72 (1998).  Service connection is warranted 
under 38 C.F.R. § 3.303(b) if there is a "chronic" disease, 
including a psychosis such as schizophrenia, which either 
manifests and is identified as such in service or under 
38 U.S.C.A. §§ 1101, 1112, 1113, 1137 and 38 C.F.R. §§ 3.307, 
3.309 develops to a degree of 10 percent or more within one 
year from discharge from a period of service of 90 days or 
more, (even if there is no inservice evidence thereof) and 
the same condition currently exists.  Service connection is 
also warranted if a disease manifests itself during service 
(or in a presumptive period) but is not identified until 
later and there is a showing of post-service continuity of 
symptoms and medical evidence relates the symptoms to the 
current condition.  Rose v. West, 11 Vet. App. 169, 171-72 
(1998) (citing Savage v. Gober, 10 Vet. App. 488, 495-98 
(1997)).  Additionally, secondary service connection is 
warranted when a disability is proximately due to or the 
result of a service-connected disease or injury (38 C.F.R. 
§ 3.310(a)) or, to the extent of any increase, there is 
aggravation, i.e., additional disability, of a nonservice-
connected disability due to a service-connected disorder.  
Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc).  

However, developmental defects, such as personality 
disorders which are characterized by developmental defects 
or pathological trends in the personality structure 
manifested by a lifelong pattern of action or behavior, are 
not diseases or injuries within the meaning of applicable 
legislation.  38 C.F.R. § 3.303(c) (1999).  

Disability evaluations are determined by use of a schedule of 
ratings and are based on average impairment of earning 
capacity.  Separate Diagnostic Codes (DCs) identify the 
various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  
All potentially applicable regulations must be applied, 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991), including 38 
C.F.R. §§ 4.1, 4.2, and 4.10 which require that the entire 
recorded history be reviewed with an emphasis on the effects, 
particularly, limitation of ordinary activity and lack of 
usefulness.  Not all disabilities will show all the findings 
specified in the rating criteria but coordination of the 
rating with functional impairment is required.  38 C.F.R. 
§ 4.21.  The higher of two evaluations will be assigned if 
the disability more closely approximates the criteria for 
that rating.  Otherwise, the lower rating is assigned. 38 
C.F.R. § 4.7.  Consideration may not be given to factors 
wholly outside the rating criteria provided by regulation.  
Massey v. Brown, 7 Vet. App. 204, 208 (1994) (citing Pernorio 
v. Derwinski, 2 Vet. App. 625, 628 (1992)).  The present 
disability level is the primary concern and past medical 
reports do not take precedence over current findings.  
Francisco v. Brown, 7 Vet. App. 55 (1994).  Also, the most 
recent examination is not necessarily and always controlling; 
rather, consideration is given not only to the evidence as a 
whole but to both the recency and adequacy of examinations.  
Powell v. West, 13 Vet. App. 31, 35 (1999).  

The Board will consider all DCs relevant to rating disability 
of the knees.  These are 38 C.F.R. § 4.71a, DCs 5256, 5257, 
5258, 5260, 5261, 5262, and 5263.  

Under 38 C.F.R. § 4.71(a) DC 5003, if degenerative arthritis 
is established by X-rays, compensation may be awarded under 
three circumstances: (1) when limitation of motion meets the 
schedular criteria for the joint(s) affected and is 
objectively confirmed, such as by swelling, muscle spasm, or 
satisfactory evidence of painful motion; (2) when objectively 
confirmed limitation of motion is not sufficient to warrant a 
compensable schedular evaluation, 10 percent is assigned for 
each major joint or minor joint group affected; (3) when 
there is no limitation of motion, 10 or 20 percent will be 
assigned depending on the degree of incapacity, if there is 
X-ray evidence of 2 or more major joints or minor joint 
groups.  Hicks v. Brown, 8 Vet. App. 417, 420 (1995).  

Ratings under 38 C.F.R. § 4.71a, DC 5003 for degenerative 
arthritis requires consideration of 38 C.F.R. §§ 4.40, 4.45, 
and 4.59.  Also, functional loss and the impact of pain upon 
the disability must be considered.  VAOGCPREC 9-98.  

Under 38 C.F.R. §§ 4.40 and 4.45 functional loss of joints, 
arthritic or otherwise, may be due either to pain on use or 
limitation of motion and in either event warrants a minimum 
rating but it must be supported by adequate pathology and 
evidenced by visible behavior on motion because ratings based 
on limited motion do not ipso facto include or subsume the 
other rating factors in §§ 4.40 and 4.45, e.g., pain, 
functional loss, fatigability, and weakness.  

38 C.F.R. § 4.59 together with DC 5003 deems painful motion 
from X-ray documented arthritis to be limited motion, even 
without actually limited motion and even though motion is 
possible beyond where pain sets in, and warrants a minimum 10 
percent rating for each joint affected.  Hicks v. Brown, 8 
Vet. App. 417, 420-21 (1995) (citing Lichtenfels v. 
Derwinski, 1 Vet. App. 484, 488 (1991) and Schafrath v. 
Derwinski, 1 Vet. App. 589, 592 (1991)).  

Thus, an evaluation in excess of that provided for by simple 
limitation of motion may be assigned, without pyramiding 
under 38 C.F.R. § 4.14, because there may be additional 
disability in excess of limitation of motion as a result of 
pain or pain on repeated use of a joint.  Schafrath v. 
Derwinski, 1 Vet. App. 589, 592 (1991); Hicks v. Brown, 8 
Vet. App. 417, 420-21 (1995); and DeLuca v. Brown, 8 Vet. 
App. 202, 204-08 (1995).  In other words, when rating for 
limitation of motion, a higher rating may be assigned if 
there is additional limitation of motion from pain or limited 
motion on repeated use of the joint.  

Ratings for ankylosis of a knee under DC 5256 provides for a 
minimum 30 percent evaluation for favorable ankylosis in an 
angle in full extension, or in slight flexion between zero 
degrees and 10 degrees.  40 percent is warranted for 
ankylosis in flexion between 10 degrees and 20 degrees.  50 
percent is warranted for ankylosis in flexion between 20 
degrees and 45 degrees.  A 60 percent rating is warranted for 
extremely unfavorable ankylosis in flexion at an angle of 45 
degrees or more.  

Where there is recurrent subluxation, lateral instability, or 
other impairment of a knee, a 10 percent evaluation may be 
assigned where the disability is slight; a 20 percent 
evaluation will be assigned for moderate disability; and 30 
percent for severe disability.  38 C.F.R. 38 C.F.R. § 4.71a, 
DC 5257.  However, ratings under DC 5257 are not "predicated 
on loss of range of motion, and thus [38 C.F.R.] §§ 4.40 and 
4.45, with respect to pain, do not apply."  Johnson v. 
Brown, 9 Vet. App. 7, 11 (1996).  

DC 5003 provides for rating of arthritis of the knee on the 
basis of limitation of motion and not instability; whereas, 
DC 5257 provides for rating of instability of a knee without 
consideration of limitation of motion.  Thus, separate 
ratings for arthritis of a knee, when there is actual 
limitation of motion, and for instability of the knee may be 
assigned without pyramiding, which is prohibited by 38 C.F.R. 
§ 4.14.  VAOGCPREC 23-97.  

When a knee disability is rated under DC 5257, to warrant a 
separate rating for arthritis based on X-ray findings and 
limited motion under DCs 5260 or 5261, the limited motion 
need not be compensable but must at least meet the criteria 
for a zero-percent rating.  A separate rating for arthritis 
could also be based on X-ray findings and painful motion 
under 38 C.F.R. § 4.59.  In other words, a compensable degree 
of limited motion under DCs 5260 and 5261 need not be shown; 
rather, a compensable rating may be granted, in addition to a 
rating for instability under DC 5257, if there is X-ray 
evidence of arthritis and also painful motion under 38 C.F.R. 
§ 4.59.  VAOGCPREC 9-98.  

Under DC 5258, a 20 percent evaluation, the highest and only 
rating where there is evidence of dislocated cartilage, with 
frequent episodes of "locking," pain, and effusion into the 
knee joint.  

Symptomatic residuals of semilunar cartilage excision warrant 
a 10 percent rating under DC 5259 but this also requires 
consideration of 38 C.F.R. §§ 4.40 and 4.45 because removal 
of a semilunar cartilage may result in complications 
producing loss of motion.  VAOGCPREC 9-98.  

Normal range of motion of a knee is from 0 degrees of 
extension to 140 degrees of flexion.  38 C.F.R. § 4.71, Plate 
II.  Evaluations for limitation of flexion of a knee are 
assigned as follows: flexion limited to 60 degrees is zero 
percent; flexion limited to 45 degrees is 10 percent; flexion 
limited to 30 degrees is 20 percent; and flexion limited to 
15 degrees is 30 percent.  38 C.F.R. § 4.71a, DC 5260.  
Evaluations for limitation of extension of the knee are 
assigned as follows: extension limited to five degrees is 
zero percent; extension limited to ten degrees is ten 
percent; extension limited to 15 degrees is 20 percent; 
extension limited to 20 degrees is 30 percent; extension 
limited to 30 degrees is 40 percent; and extension limited to 
45 degrees is 50 percent.  38 C.F.R. 38 C.F.R. § 4.71a, DC 
5261.  

Under DC 5262 impairment of the tibia and fibula with 
malunion, with slight knee or ankle disability, warrants a 10 
percent evaluation.  When there is malunion with moderate 
knee or ankle disability, a 20 percent rating is warranted; 
and when there is malunion with marked knee or ankle 
disability, a 30 percent rating is warranted.  

Under DC 5263 genu recurvatum (acquired, traumatic, with 
weakness and insecurity in weight-bearing objectively 
documented) warrants a maximum rating of 10 percent.  

Analysis

Psychiatric Disorder

Here, the service medical records are incomplete, inasmuch as 
the report of the examination for service entrance is not on 
file.  In such a case, the Board's obligation to explain its 
findings and conclusions and to consider carefully the 
benefit-of-the-doubt rule is heightened.  Milostan v. Brown, 
4 Vet. App. 250, 252 (1993) (citing Moore v. Derwinski, 1 
Vet. App. 401, 406 (1991) and O'Hare v. Derwinski, 1 Vet. 
App. 365, 367 (1991)).  

Here it is neither shown nor contended, and there is no 
reason to suspect, that the veteran had an acquired 
psychiatric disorder prior to military service.  

Service connection for an acquired psychiatric disorder is 
claimed as secondary to service-connected pulmonary 
sarcoidosis or a combination of that disability and other 
service-connected disabilities, or as due to the veteran's 
long-term use of Prednisone for sarcoidosis.

However, the veteran was first seen during service for 
situational depression and nervousness in 1977 and the only 
diagnosis during service was of a personality disorder, for 
which service connection may not be granted.  There is no 
corroboration of the recently related history of inservice 
psychiatric outpatient treatment.  For about seven years 
after service there is no contemporaneous clinical evidence 
of psychopathology and, moreover, the evidence indicates the 
earliest postservice onset of psychiatric symptoms was in 
1988 with acute depression following her father's death and 
additional symptoms later in 1988 due to what the veteran 
perceived as on-the-job harassment.  The evidence now shows 
that in about 1989, due to large doses of Prednisone, she had 
increased depression and emotional lability but her more 
overt symptoms of hallucinations were subsequently controlled 
with psychotropic medication.  

Dr. Kantack associated all of the veteran's psychiatric 
problems, variously diagnosed, with her postservice on-the-
job injury in 1989.  The 1991 VA examiner that rendered the 
diagnosis of paranoid schizophrenia later, together with 
another VA psychiatrist, clarified diagnostic picture in 1998 
to reflect the absence of any acquired psychiatric disorder.  

In this regard, it must be observed that service connection 
is not warranted for a personality disorder, even if a 
personality disorder is aggravated by a service-connected 
disorder, or medication for a service-connected disorder.  

The clinical records from Dr. Kantack do not corroborate the 
veteran's testimony in 1995 that her psychiatric disability 
was caused by her use of Prednisone (page 6 of that 
transcript) and the report of the VA examination in 1998 only 
indicates the Prednisone may have aggravated the symptoms of 
her developmental personality disorder.  However, as noted, 
service connection is not warranted for aggravation of a 
personality disorder.  

Accordingly, service connection for an acquired psychiatric 
disorder is not warranted.  

Right Knee Synovitis with Synovectomy Residuals

Because 38 C.F.R. § 4.27 provides that "[n]o other numbers 
[diagnostic codes] than these listed or hereafter furnished 
are to be employed for rating purposes, with an exception 
... as to unlisted conditions," an analogous rating may be 
assigned only where the service-connected condition is 
"unlisted."  Suttman v. Brown, 5 Vet. App. 127, 134 (1993).  
Where it appears that the service-connected condition may be 
ratable as a specific listed condition under the rating 
schedule, it must first be explained why that diagnostic 
code is not applicable prior to assigning an analogous 
rating.  Suttman, Id.  The requirement that the VA 
considered and discuss selection of a diagnostic code for 
rating purposes is heightened where the disability is listed 
in the rating schedule but the disability has nonetheless 
been rated by analogy under 38 C.F.R. § 4.27.  Suttman v. 
Brown, 5 Vet. App. 127, 134 (1993) and Horowitz v. Brown, 5 
Vet. App. 217, 224 (1993).  

Here the RO, citing DC 5020, has rated the right knee 
synovitis under DC 5257 for subluxation or instability.  
However, DC 5020 specifically requires the rating of 
synovitis as degenerative arthritis under DC 5003.  While it 
is clear that the veteran had a superimposed injury of the 
right knee due to an on-the-job injury in May 1989, the 
evidentiary record does not provide a basis, at this time, 
for separating the residuals of the service-connected right 
knee synovitis from the residuals of that postservice injury.  
Thus, all current symptoms will be assumed to be part and 
parcel of the service-connected disorder, at this time, for 
rating purposes.  

Because of the veteran's overall condition, a physical 
examination for rating purposes could not be performed in 
1998.  However, on examination in 1995 she had normal 
extension of the right knee but flexion was to only 90 
degrees, reflecting a loss of 50 degrees, or about 1/3 of 
normal range of motion.  She has also had documented swelling 
of the right knee and much of her treatment has centered upon 
her right knee, following her 1993 right knee synovectomy.  A 
recent MRI also documented pathological changes within her 
right knee which corroborate her complaints of continuous 
right knee pain.  

Given the loss of 1/3 of normal range of motion, evidence of 
intra-joint pathological changes, and pain the Board finds 
that a 20 percent rating is warranted for the service-
connected right knee synovitis.  

Additionally, since the synovitis is rated as arthritis, the 
Board must also address whether a separate compensable rating 
is warranted for instability of the right knee.  While one 
physician reported that there was significant instability of 
the right knee, on subsequent examinations, tests of 
ligamentous laxity were negative, i.e., not corroborating the 
presence of instability.  Nevertheless, the veteran has used 
a brace on each knee and equally important the recent 1998 
MRI yielded findings which lend credence to the veteran's 
complaint of giving-way of the right knee inasmuch as there 
were abnormal findings as to a cruciate ligament.  

Accordingly, a separate 10 percent rating is warranted under 
DC 5257 for instability of the right knee.  

Left Knee Synovitis

While much of the veteran's treatment has centered on her 
right knee, she has not had to undergo physical therapy for 
left knee disability nor has she had surgery on her left 
knee.  Although one physician reported that she had 
instability of the left knee, this has not been clinically 
corroborated by subsequent examinations or by an MRI despite 
having used a brace on the left knee.  As with the right 
knee, the most recent examination revealed that she continues 
to have 2/3rds of normal range of motion.  

Also, unlike the right knee, there are no additional symptoms 
from any postservice injury which can not be separated for 
rating purposes since there has been no superimposed 
postservice left knee injury.  

In sum, the severity of the service-connected left knee 
disorder does not warrant a rating in excess of the 10 
percent rating currently assigned, regardless of which DC is 
used for evaluation purposes.  

In reaching this decision consideration has been given to the 
potential application of the various provisions of 38 C.F.R. 
Parts 3 and 4, whether or not they were raised, as required 
by Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  The Board 
finds that there are no exceptional or unusual circumstances 
of the assignment of an extraschedular evaluation because 
there has been no showing of marked interference with 
employment or that frequent periods of hospitalization have 
been necessitated.  There are also no other circumstances 
which otherwise "render[s] impractical the application of the 
regular schedular standards."  38 C.F.R. § 3.321(b)(1).  
Hence, RO referral of the case for extraschedular rating, was 
not required.  See Bagwell v. Brown, 9 Vet. App. 337 (1996).  
Brannon v. West, 12 Vet. App. 32, 35 (1998) (while the Board 
does not have authority to grant an increased rating based on 
extraschedular criteria in the first instance, Floyd v. 
Brown, 9 Vet. App. 88, 95 (1996), it has authority to review 
whether a claim merits submission for extraschedular 
evaluation even if not initially considered by the VARO). 

When all the evidence is assembled, the Board is responsible 
for determining whether the evidence supports the claim or is 
in relative equipoise, with the veteran prevailing in either 
event, or whether a fair preponderance of the evidence is 
against the claim, in which case that claim is denied.  38 
U.S.C.A. § 5107(b) (West 1991); 38 C.F.R. § 3.102; Gilbert v. 
Derwinski 1 Vet. App. 49 (1990).  

In this case, for the foregoing reasons and bases, the 
preponderance of the evidence is against the claim for 
service connection for a psychiatric disorder and the claim 
for an increased rating for the service-connected left knee 
disorder and, thus, as to these claims there is no doubt to 
be resolved in favor of the veteran.  However, reasonable 
doubt is favorably resolved as to the claim for an increased 
rating for the service-connected right knee disorder.  


ORDER

Service connection for an acquired psychiatric disorder is 
denied.  

A rating of 20 percent for synovitis of the right knee, to 
include residuals of a synovectomy is granted, subject to 
applicable laws and regulations governing the award of 
monetary benefits.  

A separate rating of 10 percent is granted for instability of 
the right knee, subject to applicable laws and regulations 
governing the award of monetary benefits.  

An increased rating for synovitis of the left knee is denied.  


REMAND

With respect to the claim for service connection for 
disability of multiple joints, claimed as secondary to 
service-connected pulmonary sarcoidosis there was an attempt 
to conduct a VA examination of the veteran's joints in 1998 
but it could not be performed due to the veteran's physical 
condition.  On the other hand, the April 1998 Board remand 
had requested that certain questions be answered.  However, 
no attempt was made to answer the questions posed.  

"[W]here [] the remand orders of the Board or this Court are 
not complied with, the Board itself errs in failing to insure 
compliance."  Stegall v. West, 11 Vet. App. 268, 271 (1998) 
(in which a VA examination at which the claims file was made 
available had not been conducted as instructed in a Board 
remand).  It is improper for the Board to rely upon an 
examination report which did not address the matters for 
which the examination was requested pursuant to a prior Board 
remand.  Colayong v. West, 12 Vet. App. 524, 533 (1999) 
(citing Stegall v. West, 11 Vet. App. 268 (1998) (Board 
remand confers a right to, and duty to ensure, VA compliance 
with the terms of the remand)).  

Accordingly, the claim for service connection for disability 
of multiple joints, claimed as secondary to service-connected 
pulmonary sarcoidosis, is remanded for the following action:  

1.  The RO should schedule the veteran 
for an examination by an rheumatologist 
for the purpose of determining the 
nature, cause, and etiology of any bony 
or soft tissue pathology of the veteran's 
wrists, elbows, shoulders, right hip, and 
ankles, due either to Prednisone or 
service-connected disabilities, or both.  

Even if the examination cannot be 
completed due to the veteran's physical 
condition, or for any other purpose, the 
claim files should be reviewed for the 
purpose of responding to the question 
posed.  

The diagnoses or opinions should 
specifically address whether the veteran 
has rheumatoid arthritis, degenerative 
arthritis, synovitis, avascular necrosis 
or any form of myopathy affecting the 
noted joints which is either proximately 
due to or the result of any service-
connected disability or combination of 
disabilities or medication (Prednisone) 
therefor or is aggravated by these.

The claims folder and a copy of this 
remand should be made available and 
reviewed by the examiner prior to the 
examination of the veteran.

The report of the examination should 
include a complete rationale for all 
opinions expressed.  

2.  If the veteran fails to report for VA 
examination, the RO should inform her of 
the requirements of 38 C.F.R. § 3.655 
(1999), and give her an opportunity to 
explain any good cause she may have for 
missing the examination. 

3.  Following completion of the above 
development, the RO should review the 
evidence and determine whether favorable 
action may be taken.  

4.  If any determination remains adverse 
to the appellant, she and her 
representative, should be furnished a 
supplemental statement of the case in 
accordance with 38 U.S.C.A. § 7105 (West 
1991), which includes a summary of 
additional evidence submitted, fully 
cites applicable laws and regulations, 
and the reasons and bases for the 
decision reached. The appellant, and 
representative, should be given the 
opportunity to respond thereto.  

This is to put the veteran on notice, and in keeping with the 
VA's duty to assist, as announced in Connolly v. Derwinski, 1 
Vet. App. 566, 569 (1991), that at least in part the purpose 
of the examination requested in this remand is to obtain 
information or evidence (or both) which may be dispositive of 
the claims. Therefore, the veteran is hereby placed on notice 
that pursuant to 38 C.F.R. § 3.655 (1999) failure to 
cooperate by attending the requested VA examination may 
result in denial of the claim.

While this case is in remand status, the veteran and her 
representative are free to submit additional evidence and 
argument on the questions at issue.  Quarles v. Derwinski, 3 
Vet. App. 129, 141 (1992) and Kutscherousky v. West, 12 Vet. 
App. 369 (1999).  

Thereafter, the case should then be returned to the Board for 
further appellate consideration, if otherwise in order.  By 
this REMAND the Board intimates no opinion, either factual or 
legal, as to the ultimate determination warranted in this 
case.  The purpose of the REMAND is to further develop the 
record.  No action is required of the veteran until she 
receives further notice.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been 

remanded by the Board and the Court.  See M21-1, Part IV, 
paras. 8.44-8.45 and 38.02-38.03.



		
	A. BRYANT 
	Member, Board of Veterans' Appeals

 


